05/20/2020



                                                                                 Case Number: DA 20-0097




       IN THE SUPREME COURT OF THE STATE OF MONTANA


     JOHN O. MILLER,
                                              Case No. DA 20-0097
             Plaintiff/Appellant,

     vs.                                      ORDER

     STATE OF MONTANA,
     MONTANA BOARD OF
     PARDONS AND PAROLE,

             Defendant/Appellee.


      Appellee Montana Board of Pardons and Parole filed an Unopposed Motion

to Supplement the Record, and good cause appearing therefor;

      IT IS HEREBY ORDERED that said motion is GRANTED. The record on

appeal at (D.C. Doc. 91, Ex. G) is supplemented to include the paper transcript of

Appellant’s February 2018 parole hearing.




                                                                                 ORDER
                                                                      Electronically signed by:
                                                                                 PAGE 1
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            May 19 2020